MARKS, J., Concurring.
I concur.
I concur, but wish to amplify one of the grounds of my concurrence.
Holmes was paid in full for all of his fruit.  Mrs. Prescott could only claim a lien upon that fruit while it was in her possession under the provisions of section 3051 of the Civil Code. The lien was extinguished when she voluntarily delivered possession of the Holmes oranges to Photo (Civ. Code, sec. 2913) and was not revived when she regained possession of them. (Davis v. Young, 75 Cal. App. 359 [242 Pac. 743] ; Covington v. Grant, 82 Cal. App. 749 [256 Pac. 213] ; Lundblade v. Pierce, 95 Cal. App. 192 [272 Pac. 329] ; Jewett v. City Transfer & Storage Co., 128 Cal. App. 556 [18 Pac. (2d) 351] ; C. I. T. Corp. v. Biltmore Garage, 3 Cal. App. (2d) (Supp.) 757 [36 Pac. (2d) 247].)
The circumstances surrounding the delivery of the sixteen boxes of Mrs. Prescott’s fruit to Photo point,, to a sale on credit which would not support the charge of theft. The value of that fruit was less than fifty dollars, so its taking, if felonious, would not support the conviction of grand theft. (Pen. Code, sec. 487.)